The opinion of the Court was by
Shepley J.
The statute c. 63, § 9, provides, that the plaintiff in replevin shall give bond to prosecute the replevin to final judgment; to pay such damages and costs as the defendant shall recover against him ; and to restore the. goods in case such shall be the final judgment. He has not performed that part of the condition of his bond, which required him to pay the costs. The bond secures a return of the goods only, when the defendant in replevin has obtained a judgment for a return. The bond has become forfeited by the neglect to pay the costs. The defendants are to be defaulted, and judgment is to be entered for the penalty, but execution can issue only for the amount of costs with interest.